Citation Nr: 1522599	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-34 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include bronchiectasis and asthma, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  

The Board notes that the Veteran expressly filed a claim of service connection for bronchiectasis.  However, in light of the United States Court of Appeals for Veterans Claims' holding in Brokowski v. Shinseki, 23 Vet. App. 79 (2009) that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Board has expanded the claim to entitlement to service connection for a lung disorder as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

As an initial matter, the Board finds that a VA opinion is necessary to address all of the Veteran's diagnoses with respect to his lungs and respiratory symptoms.  In this regard, while the Veteran was afforded a VA examination in February 2012, such did not address his diagnosed asthma.  Thus, on remand, a VA opinion must be obtained addressing any respiratory or lung disorder that the Veteran has been diagnosed with since August 2011, when VA received his claim.  In this regard, the examiner must indicate whether any such diagnoses are related to the Veteran's military service, to include exposure to herbicides while stationed in Vietnam.  

Furthermore, the Board notes that the February 2012 VA examiner concluded that the Veteran's bronchiectasis was not related to his military service as such was a pre-existing condition that was not aggravated by service.  The Board finds this opinion to be inadequate, as the examiner did not properly consider the issue of whether the Veteran's condition pre-existed service.  

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determination of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In the present case, the Veteran's service treatment records contain November 1969 Reports of Medical History and Examination from his entrance into service.  This reports note that, although the Veteran underwent a lung operation when he was twelve, identified as a partial lobectomy, due to bronchiectasis, his lungs were clear on examination and that he had no disqualifying defects at entrance into service.  Thus, the Veteran's lung condition was not noted on entry into service, and the presumption of soundness applies.  Therefore, as the February 2012 VA examiner did not apply the correct evidentiary standard in concluding that the Veteran's condition preexisted service, this matter must be remanded to obtain a new opinion.  

Finally, the Veteran testified at the February 2015 Board hearing that he had a pulmonary visit coming up at his VA facility.  The VA treatment records of record are dated through 2013; therefore, more recent records may exist.  Additionally, private treatment records dated in May 2011 indicated the Veteran was seen by a pulmonologist at the University of Michigan.  These records have not been associated with the claims file.  Therefore, on remand, the AOJ must obtain these VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA and private treatment records relevant to his claim and provide any necessary authorization forms for such records, to specifically include pulmonary records from University of Michigan.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records and VA treatment records dated from July 2013 to present.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disorder.  All indicated tests and studies must be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  


The examiner is asked to furnish an opinion with respect to the following questions: 

(A)  The examiner should identify any current lung disorders that have been present since August 2011, to include asthma.  

(B)  For each diagnosed disorder, is there clear and unmistakable evidence that such pre-existed the Veteran's military service? 

(C)  If there is clear and unmistakable evidence that such disorder(s) pre-existed service, the examiner must opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the condition(s).  

(D)  If there is no clear and unmistakable evidence that any lung disorder(s) pre-existed service, then the examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the lung disorder(s) are directly related to service, to include herbicide exposure.  The examiner should also consider the cold symptoms and cough documented in the Veteran's service treatment records.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

